Citation Nr: 1643844	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-41 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a right inguinal hernia repair.  

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for bilateral shoulder disabilities.  

6.  Entitlement to service connection for bilateral knee disabilities.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1965 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The August 2009 RO decision granted service connection and a 10 percent rating for residuals of a right inguinal hernia repair (adhesions, residuals of a right hernia repair), effective June 30, 2008.  By this decision, the RO also denied service connection for bilateral hearing loss.  

The September 2010 RO decision granted service connection and a 30 percent rating for PTSD, effective June 30, 2008.  

In May 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In a July 2013 decision, the Board granted service connection for bilateral hearing loss.  The Board also remanded the issue of entitlement to an initial rating higher than 10 percent for residuals of a right inguinal hernia repair.  

An August 2013 RO decision implemented the Board July 2013 decision and granted service connection and a noncompensable rating for bilateral hearing loss, effective June 30, 2008.  

The issues of entitlement to an initial rating higher than 30 percent for PTSD and entitlement to a TDIU, as well as the issues of entitlement to service connection for a low back disability; bilateral shoulder disabilities; bilateral knee disabilities; and for peripheral neuropathy of the bilateral lower extremities are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of a right inguinal hernia repair have been productive of no more than moderate symptoms with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or an abdominal distention, and no more than a postoperative hernia with no current hernia detected.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of a right inguinal hernia repair have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7338 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2008 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

Additionally, the Veteran was provided with a VA examination in July 2009.  Pursuant to the Board's July 2013 remand, the Veteran was also provided with a VA examination in August 2013.  The examinations are sufficient evidence for deciding this claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2015).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the RO has rated the Veteran's service-connected residuals of a right inguinal hernia repair under Diagnostic Code 7301, which pertains to adhesions of the peritoneum.  Under Diagnostic Code 7301, a noncompensable rating is warranted for mild symptoms.  A 10 percent rating is warranted for moderate symptoms with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  A 30 percent rating is warranted for moderately severe symptoms with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

Additionally, Diagnostic Code 7338 provides for a noncompensable rating where the inguinal hernia is small, reducible, or without true hernia protrusion.  A noncompensable rating is also warranted where the inguinal hernia has not been operated on, but is remediable.  A 10 percent rating is warranted for a postoperative recurrent hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  A maximum 60 percent rating is warranted for a large postoperative recurrent hernia which is considered inoperable, which is not well supported under ordinary conditions, and which is not readily reducible.  38 C.F.R. § 4.114, DC 7338.  

The Board notes that the Veteran is also service-connected for an incision scar associated with residuals of a right inguinal hernia repair, which has been assigned a 10 percent rating, and is not currently on appeal.  The Board is solely addressing the issue of entitlement to an initial rating higher than 10 percent for residuals of a right inguinal hernia repair.  

The Veteran contends that he is entitled to a higher rating for his service-connected residuals of a right inguinal hernia repair.  He specifically maintains that he has fleeting pain at least once a month, and that he also has pulling or drawing type pain which is severe and would occur six times a year.  He reports that he has reflux and regurgitation symptoms that he believes are due to his hernia residuals.  The Veteran further indicates that he takes pain medication every day.  

VA treatment records dated from January 2007 to May 2009 show that the Veteran was treated for numerous disorders.  

A July 2009 VA digestive conditions examination report includes a notation that the Veteran's claims file was not available.  The Veteran reported that when he was in the Army and stationed in the Republic of Vietnam, he suffered right lower quadrant pain related to a rash on his penis.  He stated that he was hospitalized in February 1967 and that he underwent a right inguinal hernia repair.  He indicated that he was hospitalized for thirty days.  The Veteran reported that he continued to suffer pain for fifteen years.  He described fleeting pain which would occur once of month.  He also maintained that he had a pulling or drawing type of pain which was severe and would occur six times per year.  He stated that such pain was a ten out of ten in severity.  The Veteran reported that the pain would last for a couple of minutes and that it was relieved by a position change.  It was noted that the Veteran also had a scar.  

The examiner reported that there was no history of trauma to the Veteran's digestive system and no history of neoplasms.  The examiner stated that there was a history of a right inguinal hernia repair and that a traditional open repair was performed.  The examiner indicated that the Veteran's current symptoms were intermittent pain and a scar.  It was noted that there was no history of an injury or wound related to the hernia, as well as no history of tuberculosis of the peritoneum.  The examiner indicated that no hernia was present.  The examiner stated that the Veteran had a well healed, pale, slightly adhering scar, with minimal tenderness to the touch at the right inguinal hernia region.  The examiner reported that the Veteran's bowel sounds were positive in all quadrants and that there was no hepatosplenomegaly.  

The diagnosis was a right inguinal hernia repair with adhesions.  The examiner reported that the Veteran was currently employed part-time in real estate appraisal and that he had been employed in that position for more than twenty years.  It was noted that the Veteran reported that he lost one week from work in the previous twelve month period due to severe pain.  The examiner reported that the Veteran's residuals of a right inguinal hernia repair with adhesions had significant effects on his usual occupation.  The examiner stated that the Veteran had pain, decreased mobility, and problems with lifting and carrying.  The effects on the Veteran's usual daily activities were reported to range from mild to severe.  

VA treatment records dated from July 2009 to July 2013 refer to treatment for multiple disorders, including the Veteran's residuals of a right inguinal hernia repair.  

For example, a May 2012 treatment entry notes that the Veteran reported that he had been bothered lately by a right inguinal hernia pulling pain in the scrotum and right groin.  The Veteran stated that he had did not have dysuria.  The examiner indicated that the Veteran's abdomen was soft and non-tender.  As to the Veteran's genitourinary evaluation, the examiner reported that no mass or hernia was appreciated.  The examiner indicated that the Veteran's right testicle and cord were tender.  The assessment included scrotal pain, possibly epididymitis.  

An August 2013 VA hernias examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been told that there nothing was wrong by a physician, but that he still had pain that would come and go.  He also reported that he had reflux and regurgitation symptoms and that he had been told that such symptoms were related to his hernia.  

The examiner indicated that further discussion with the Veteran revealed that he was talking about gastroesophageal reflux disease (GERD), which was likely from a hiatal hernia, and which from a medical standpoint, had nothing to do with the Veteran's service-connected residuals of a right inguinal hernia repair from 1967.  The examiner stated that it appeared that sometime after the Veteran was diagnosed with GERD and a possible hiatal hernia in July 2010, he incorrectly thought that the physician was telling him that the underlying etiology was from his old inguinal hernia.  It was noted that the Veteran was not medically trained which increased the likelihood of a misunderstanding.  The examiner maintained that there was no medical evidence that the Veteran was on pain medications for his service-connected residuals of a right inguinal hernia repair and that records showed that he was on pain medications for his back and shoulder problems.  

The examiner reported that the Veteran underwent surgery for a right inguinal hernia in February 1967.  The examiner stated that no right hernia was currently detected.  It was noted that a left hernia was also not detected.  The examiner indicated that there was no indication for a supporting belt.  The examiner reported that the Veteran did have a surgical scar related to his right inguinal hernia and that the scar was painful and/or unstable, or the total area of all related scars was greater than 39 square centimeters (six square inches).  The examiner maintained that the Veteran did not have any other pertinent findings, complications, conditions, signs and/or symptoms related to his right inguinal hernia repair.  The examiner also related that there were no significant diagnostic test findings or results.  

The diagnosis was an inguinal hernia.  The examiner indicated that the Veteran's hernia condition did not impact his ability to work.  

An August 2013 VA scar and disfigurement examination report refers to the Veteran's service-connected incision scar associated with residuals of a right inguinal hernia repair, which, as noted above, is not on appeal.  

Subsequent VA treatment records dated from January 2014 to October 2015 refer to continued treatment.  

For example, a January 2014 VA treatment entry indicates that the Veteran reported that his present concern involved lower abdominal pain that began when he was eighteen years old after a hernia surgery.  It was noted that the Veteran was service-connected for peritoneal adhesions.  The Veteran indicated that about one to two days a month, he would have severe, squeezing right lower quadrant pain which would cause him to double over.  He maintained that the pain would last from two hours to all day and that it off and on.  The Veteran indicated that the pain was not related to bowel movements and that there was no nausea, vomiting, or diarrhea involved.  He stated that he had gone three to four days between bowel movements for years and that he would then have a large stool which might require two or three bowel movements to evacuate.  The Veteran reported that he ate fiber cereals on most days and that he had planned to have a colonoscopy, but that it had not yet been scheduled.  

The examiner reported that the Veteran's abdomen had a prominent fat pad with positive bowel sounds.  The examiner stated that there was mild diffuse tenderness to palpation in all quadrants.  The assessment included intermittent lower abdominal crampy pain; chronic constipation; and GERD.  

Based on the medical evidence, the Board finds that the Veteran's service-connected residuals of a right inguinal hernia repair are no more than 10 percent disabling.  The evidence does not show that the Veteran has moderately severe symptoms with a partial obstruction manifested by delayed motility of a barium meal and less frequent and less prolonged episodes of pain as required for a higher 30 percent rating under Diagnostic Code 7301.  The most recent August 2013 VA examination report notes that the Veteran reported that he had pain that would come and go, and that he also had reflux and regurgitation symptoms.  The examiner specifically indicated that, as to the Veteran's reflux and regurgitation symptoms, a discussion with the Veteran revealed that he was talking about GERD, which was likely from a hiatal hernia, and which from a medical standpoint, had nothing to do with the Veteran's service-connected residuals of a right inguinal hernia repair.  The examiner also stated that there was no evidence that the Veteran was taking pain medications for his service-connected residuals of a right inguinal hernia repair.  The examiner further reported that no right hernia was currently detected and that there was no indication for a supporting belt.  

The Board observes that a January 2014 VA treatment entry indicates that the Veteran complained of lower abdominal pain from his hernia surgery.  He stated that he would have severe, squeezing, right lower quadrant pain two days a month which would cause him to double over.  He also indicated that he had gone three to four days between bowel movements for years.  The assessment included intermittent lower abdominal crampy pain; chronic constipation; and GERD.  Additionally, the Board notes that a May 2012 VA treatment entry notes that the Veteran complained of right inguinal hernia pulling pain in the scrotum and right groin.  The diagnosis was scrotal pain, possibly epididymitis.  

Further, the Board observes that a prior July 2009 VA digestive conditions examination report indicates that the Veteran reported that he had fleeting pain which would occur once a month, as well as a pulling or drawing type pain which was severe and would occur six times per year.  The examiner reported that no hernia was present and that the Veteran had minimal tenderness to the touch at the right inguinal hernia region.  The diagnosis was a right inguinal hernia repair with adhesions.  

The Board notes that there is simply no medical evidence, to include from the July 2009 and August 2013 VA examination reports, that the Veteran has a partial obstruction manifested by motility of a barium meal and prolonged episodes of pain as required for a 30 percent rating under Diagnostic Code 7301.  Additionally, the Veteran has been shown to have no more than moderate symptoms of pulling pain, occasional episodes of colic pain, and constipation which is reflected in the current 10 percent rating under Diagnostic Code 7301.  

The Board has also considered the provisions of Diagnostic Code 7338.  The Board notes, however, that there is no evidence of a postoperative recurrent right inguinal hernia, which is readily reducible, and well supported by a truss or belt, as required for a 10 percent rating under that diagnostic code, and the Veteran does not contend that he has such symptoms.  All the medical evidence of record fails to indicate that the Veteran has a current right inguinal hernia.  Accordingly, a higher rating may not be awarded under Diagnostic Code 7338.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's residuals of a right inguinal hernia repair have been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 10 percent for residuals of a right inguinal hernia repair; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An initial rating higher than 10 percent for residuals of a right inguinal hernia repair is denied.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 30 percent for PTSD; entitlement to a TDIU; entitlement to service connection for a low back disability; entitlement to service connection for bilateral shoulder disabilities; entitlement to service connection for bilateral knee disabilities; and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

The examiner was last afforded a VA psychiatric examination in August 2010.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner reported that the Veteran had reduced reliability and productivity due to PTSD symptoms.  

The Board observes that the Veteran has been treated for his service-connected PTSD on numerous occasions since the August 2010 VA psychiatric examination.  Additionally, in a December 2015 statement, the Veteran's representative indicated that the Veteran reported that his current symptoms now met higher rating criteria for PTSD.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected PTSD, in over six years.  Additionally, the record clearly raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  

Further, in light of Rice and the remand of the claim for a higher rating for the Veteran's service-connected PTSD, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Board also finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims file shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU.  On remand the RO must provide such notice.  

Finally, the Board observes that a June 2013 RO decision denied service connection for a low back disability (listed as a back condition); bilateral shoulder disabilities (listed as a bilateral shoulder condition); and for bilateral knee disabilities (listed as a bilateral knee condition).  In July 2013, the Veteran expressed disagreement with the decision as to those issues.  

Additionally, the Board notes that a November 2014 RO decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  In July 2015, the Veteran expressed disagreement with the decision as to that issue.  

The Board observes that the RO has not issued a statement of the case (SOC) as to the issues of entitlement to service connection for a low back disability; entitlement to service connection for bilateral shoulder disabilities; entitlement to service connection for bilateral knee disabilities; and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014) are fully complied with as to the issue of entitlement to a TDIU.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Request that the Veteran complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Ask the Veteran to identify all medical providers who have treated him for his PTSD since October 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his PTSD and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Issue the Veteran a statement of the case as to the issues of entitlement to service connection for a low back disability; entitlement to service connection for bilateral shoulder disabilities; entitlement to service connection for bilateral knee disabilities; and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


